CHARLES J. SCHUCK, Judge.
The claimant, the' C. W. Leggett Company, located at Clarks-burg, West Virginia, seeks reimbursement in the sumí of $565.64, which amount had heretofore been paid in various sums, beginning with the year 1924 and including the year 1936, in excess of its'legal business and occupation tax, known as the gross sales tax, due and; payable" to the state for the period designated. A demand; for refund of such excessive payments has heretofore been duly and legally made to the tax commissioner of the state of West Virginia, and this official; upon being petitioned to requisition the auditor of the state for- a warrant refunding the" said "amounts, refused the said petition on thé’grounds that theré were ño aváilable funds out of which the'sáid excessive"payinénts Cotild be paid.
*325The state tax commissioner recommends the refund of the excessive payments in the amount aforesaid and does not contest claimant’s right to the said refund, but concurs in the claim for the aforesaid amount; and the claim is likewise approved for payment by the attorney general’s office as one that should be submitted to the Legislature for proper appropriation and future payment. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of five hundred sixty-five dollars and sixty-four cents ($565.64).